                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

DOUGLAS FRAZIER,

                    Plaintiff,                                8:18CV160

       vs.
                                                                ORDER
COUNTY OF DOUGLAS, NEBRASKA,
THE CITY OF OMAHA, NEBRASKA, and
JAY WINEINGER, in his individual and
official capacity;

                    Defendants.


      Pursuant to the unopposed motion of dismissal without prejudice, Filing No. 76,

defendant, City of Omaha, is dismissed without prejudice.



      Dated this 27th day of December, 2019.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
